       Case 1:19-cv-00018-AJN-DCF Document 29 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   5/18/20


  Chavron Shanta Fields,

                         Plaintiff,
                                                                                  19-cv-18 (AJN)
                 –v–
                                                                                      ORDER
  Commissioner of Social Security,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On March 30, 2020, Plaintiff moved for attorney’s fees pursuant to the Equal Access to

Justice Act. Dkt. No. 26. As of this date, the Court is not in receipt of a response from the

Government. If the Government intends to file a response, it must do so no later than May 25,

2020. If the Government does not file a response, the Court will deem Plaintiff’s motion

unopposed.



       SO ORDERED.

 Dated: May 18, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
